Citation Nr: 1541338	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  08-27 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for colon cancer, including as a result of herbicide exposure.

2. Entitlement to service connection for skin cancer, including as a result of herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board denied these claims in a June 2010 decision.  In a November 2011 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's June 2010 decision and remanded the case for further action in accordance with the Court's decision.  The Board then remanded these claims in May 2012 and May 2014 for further development and denied them in a January 2015 decision.  

In an August 2015 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed an August 2015 joint motion for remand (JMR), vacated the Board's January 2015 denial of this claim, and remanded the case for further action consistent with the terms of the joint motion.  In the JMR, the parties clarified that the motion only concerned the Board's denial of service connection on the basis of its finding that a direct relationship did not exist between the Veteran's claimed cancers and herbicide exposure.  They did not wish to disturb that portion of the Board's decision denying service connection on all other theories of entitlement. 

The Veteran and his spouse testified at a hearing before the undersigned in August 2009. A transcript is of record. 

As noted in the Board's January 2015 decision, claims for peripheral neuropathy of the bilateral upper and lower extremities have been raised by the record.  Specifically, in July 2007 the Veteran submitted what he characterized as a "notice of disagreement" (NOD) with a January 2014 statement of the case (SOC) denying these claims.  As the July 2007 "NOD" was not submitted within 60 days of the January 2014 SOC, or within one year of notice of the May 2010 rating decision from which the SOC stemmed, it did not constitute a timely substantive appeal. See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2015) (setting forth requirements and time line for perfecting an appeal to the Board).  The Veteran has not provided a reason for the untimely appeal, and did not request an extension of the 60-day period under 38 C.F.R. § 20.303 (2015).  Accordingly, the Board declines to exercise jurisdiction over the claims for peripheral neuropathy of the bilateral upper and lower extremities, and they are instead referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the August 2015 JMR, the parties agreed that a July 2014 VA medical opinion was not adequate to address the issue of whether the Veteran's claimed cancers were directly caused by herbicide exposure while serving in Vietnam.  The parties noted that although the July 2014 opinion addressed the reasons why treatise evidence submitted by the Veteran did not support the claim, the physician did not address the "direct relationship between Agent Orange exposure and [the Veteran's] colon and skin cancers." 

Accordingly, the case is REMANDED for the following action:

1. Return the claims file and July 2014 VA medical opinion to the VA physician who rendered this opinion for a supplemental opinion as to the likelihood that the Veteran's skin and colon cancers are directly related to Agent Orange exposure, in accordance with the instructions below.  If an opinion cannot be reasonably obtained from this physician in a timely manner, the opinion may be provided by another clinician.  The entire claims file and a copy of this REMAND must be made available to the clinician.  The clinician must note that the evidence in the claims file has been reviewed. 

After reviewing the file, clinician must render an opinion as to whether the Veteran's colon cancer and/or skin cancer are at least as likely as not (to at least a 50:50 degree of probability) a result of herbicide exposure (including Agent Orange) during active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  The opinion must be rendered in accordance with the following instructions:
A. The clinician must separately address the colon cancer and the skin cancer.
B. The examiner must specifically address the likelihood that the Veteran's colon cancer and/or skin cancer are directly related to in-service Agent Orange (herbicide) exposure.  
C. The clinician may not rely solely on the fact that the Veteran's cancers are not on the presumptive list of diseases associated with herbicide exposure, or that the National Academy of Sciences may have determined that current studies do not support a statistical association between a given disease and Agent Orange exposure.  Rather, the opinion must explain why any statistical or medical studies are found to be persuasive or unpersuasive, and should address whether there are other risk factors that might be the cause of the Veteran's cancers or whether they manifested in an unusual manner, among any other factors deemed pertinent.  

The clinician must provide complete explanations in support of the opinion.  The opinion must contain clear conclusions and supporting data, with a reasoned medical explanation connecting the two. 

3. Then, review the claims file and ensure that the above directives have been completed in full, and that the VA opinion has been rendered in accordance with the Board's instructions.  If not, corrective action must be taken prior to recertification of this appeal to the Board. 

4. Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




